. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):October 26, 2011 BERRY PLASTICS CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State of Incorporation) 033-75706-01 (Commission File Numbers) 35-1814673 (I.R.S. Employer Identification No.) 101 Oakley Street Evansville, Indiana (Address of principal executive offices) (Zip Code) (812) 424-2904 (Registrant’s telephone number, including area code) N.A. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Additional Guarantors Exact Name Jurisdiction of Organization Primary Standard Industrial Classification Code Number I.R.S. Employer Identification No. Name, Address and Telephone Number of Principal Executive Offices Aerocon, LLC Delaware 35-1948748 (a) Berry Iowa, LLC Delaware 42-1382173 (a) Berry Plastics Design, LLC Delaware 62-1689708 (a) Berry Plastics Technical Services, Inc. Delaware 57-1029638 (a) Berry Sterling Corporation Delaware 54-1749681 (a) CPI Holding Corporation Delaware 34-1820303 (a) Knight Plastics, LLC Delaware 35-2056610 (a) Packerware, LLC Delaware 48-0759852 (a) Pescor, Inc. Delaware 74-3002028 (a) Poly-Seal, LLC Delaware 52-0892112 (a) Venture Packaging, Inc. Delaware 51-0368479 (a) Venture Packaging Midwest, Inc. Delaware 34-1809003 (a) Berry Plastics Acquisition Corporation III Delaware 37-1445502 (a) Berry Plastics Opco, Inc. Delaware 30-0120989 (a) Berry Plastics Acquisition Corporation V Delaware 36-4509933 (a) Berry Plastics Acquisition Corporation VIII Delaware 32-0036809 (a) Berry Plastics Acquisition Corporation IX Delaware 35-2184302 (a) Berry Plastics Acquisition Corporation X Delaware 35-2184301 (a) Berry Plastics Acquisition Corporation XI Delaware 35-2184300 (a) Berry Plastics Acquisition Corporation XII Delaware 35-2184299 (a) Berry Plastics Acquisition Corporation XIII Delaware 35-2184298 (a) Berry Plastics Acquisition Corporation XV, LLC Delaware 35-2184293 (a) Kerr Group, LLC Delaware 95-0898810 (a) Saffron Acquisition, LLC Delaware 94-3293114 (a) Setco, LLC Delaware 56-2374074 (a) Sun Coast Industries, LLC Delaware 59-1952968 (a) Cardinal Packaging, Inc. Ohio 34-1396561 (a) Covalence Specialty Adhesives LLC Delaware 20-4104683 (a) Covalence Specialty Coatings LLC Delaware 20-4104683 (a) Caplas LLC Delaware 20-3888603 (a) Caplas Neptune, LLC Delaware 20-5557864 (a) Captive Plastics Holdings, LLC Delaware 20-1290475 (a) Captive Plastics, LLC Delaware 22-1890735 (a) Grafco Industries Limited Partnership Maryland 52-1729327 (a) Rollpak Corporation Indiana 35-1582626 (a) Pliant, LLC Delaware 43-2107725 (a) Pliant Corporation International Utah 87-0473075 (a) Uniplast Holdings, LLC Delaware 13-3999589 (a) Uniplast U.S., Inc. Delaware 04-3199066 (a) Berry Plastics SP, Inc. Virginia 52-1444795 (a) Berry Plastics Filmco, Inc. Delaware 34-1848686 (a) BPRex Closure Systems, LLC Delaware 27-4588544 (a) BPRex Closures, LLC Delaware 27-4579074 (a) BPRex Delta, Inc. Delaware 71-0725503 (a) BPRex Closures Kentucky, Inc. Delaware 56-2209554 (a) (a)101 Oakley Street, Evansville, IN 47710 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. Berry Plastics Corporation (the "Registrant") has received the resignation of Mr. Ira G. Boots as Director of Berry Plastics Group, Inc. (“Parent”), the parent company of Registrant, effective October 26, 2011. Mr. Boots will continue to serve in a consulting role for the Registrant in accordance with the terms of a letter agreement he entered into with Registrant, dated September 30, 2010, previously filed by Registrant on From 8-K on October 6, 2010. On October 26, 2011, Mr. Evan Bayh was appointedas a director of Parent.In accordance with the Registrant'snon-employee director compensation policy, Mr. Bayh will receive compensation of $12,500 per quarter plus $2,000 for each meeting attended and he will be reimbursed for out-of-pocket expenses incurred in connection with his duties as a director.In addition, Mr. Bayh will be granted a vested option to purchase 2,000 shares of common stock of Parent with an exercise price equal to the fair market value of such stock as the date of such grant. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibits are filed herewith. Exhibit No. Description Press Release dated October 27, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BERRY PLASTICS CORPORATION Date:October 28, 2011 By: /s/ Jeffrey D. Thompson Name:Jeffrey D. Thompson Title:Executive Vice President, General Counsel EXHIBIT INDEX The following exhibits are filed herewith. Exhibit No. Description Press Release dated October 27, 2011
